Fourth Court of Appeals
                                  San Antonio, Texas
                                      February 27, 2013

                                     No. 04-12-00395-CV

                          IN THE INTEREST OF C.M., A CHILD,

                  From the 37th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2004-CI-13517
                                Dick Alcala, Judge Presiding

                                        ORDER
Sitting:      Catherine Stone, Chief Justice
              Patricia O. Alvarez, Justice
              Luz Elena O. Chapa, Justice

        On November 7, 2012, this court issued an opinion dismissing this appeal for want of
jurisdiction. Appellant timely filed a motion for rehearing asserting that the appeal should not
have been dismissed because the October 31, 2012 order is a final, appealable order.
       Appellant’s motion for rehearing is DENIED. See TEX. R. APP. P. 49.3 (“A motion for
rehearing may be granted by a majority of the justices who participated in the decision of the
case. Otherwise, it must be denied.”).
        However, we construe Appellant’s notice of appeal as prematurely filed for the final
order dated October 31, 2012. Therefore, sua sponte, we WITHDRAW our opinion and
judgment of November 7, 2012, in this appeal and REINSTATE this appeal on the court’s
docket.
       The clerk’s and reporter’s records have been filed. A supplemental clerk’s record
containing a copy of the October 31, 2012 order has also been filed. See id. R. 34.5(c)(1).
Appellant’s brief is due thirty days from the date of this order. See id. R. 38.6(a).

                                                           PER CURIAM

ATTESTED TO:____________________________
            Keith E. Hottle, Clerk of Court
                                         MINUTES
                                      Court of Appeals
                               Fourth Court of Appeals District
                                     San Antonio, Texas

                                      February 27, 2013

                                     No. 04-12-00395-CV

                          IN THE INTEREST OF C.M., A CHILD,

                  From the 37th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2004-CI-13517
                                Dick Alcala, Judge Presiding

                                        ORDER
Sitting:      Catherine Stone, Chief Justice
              Patricia O. Alvarez, Justice
              Luz Elena O. Chapa, Justice

        On November 7, 2012, this court issued an opinion dismissing this appeal for want of
jurisdiction. Appellant timely filed a motion for rehearing asserting that the appeal should not
have been dismissed because the October 31, 2012 order is a final, appealable order.
       Appellant’s motion for rehearing is DENIED. See TEX. R. APP. P. 49.3 (“A motion for
rehearing may be granted by a majority of the justices who participated in the decision of the
case. Otherwise, it must be denied.”).
        However, we construe Appellant’s notice of appeal as prematurely filed for the final
order dated October 31, 2012. Therefore, sua sponte, we WITHDRAW our opinion and
judgment of November 7, 2012, in this appeal and REINSTATE this appeal on the court’s
docket.
       The clerk’s and reporter’s records have been filed. A supplemental clerk’s record
containing a copy of the October 31, 2012 order has also been filed. See id. R. 34.5(c)(1).
Appellant’s brief is due thirty days from the date of this order. See id. R. 38.6(a).

                                                           PER CURIAM

ATTESTED TO:_/S/ Keith E. Hottle
            Keith E. Hottle, Clerk of Court




ENTERED THIS 27TH DAY OF February, 2013.
                                                                       VOL. _____ PAGE _______